Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Sakamaki (US 2003/0042692) was found to be the closest prior art.  Sakamaki discloses a chuck (See Figure 7) apparatus for expanding or contracting, by rotating a rotating cylinder, a plurality of jaws 3 inserted into a hole provided to a tip end of a body, and sandwiching and holding a tool using the jaws 3 (See Figure 7); said chuck apparatus comprising: an annular rotating body 6 screwed together with the jaws and rotating together with the rotating cylinder is fitted to the body inside of the rotating cylinder (See Figure 7); annular ratchet teeth provided to the body or the rotating body (See Figure 9); a detachable locking spring body 7 for locking with the ratchet teeth (See Figure 9).  Sakamaki does not disclose a lock release mechanism for forcibly disengaging the ratchet teeth and the locking spring body when a rotational force in a tightening direction is brought to zero after the rotating cylinder has been rotated in the tightening direction.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Sakamaki, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/


/ERIC A. GATES/Primary Examiner, Art Unit 3722